Conviction is for selling intoxicating liquor, punishment being one year in the penitentiary. *Page 132 
The alleged purchaser, by his evidence, made out a complete case and was supported circumstantially by the testimony of his wife. Appellant denied the sale. The issue of fact thus presented was settled by the jury against appellant.
The only bill of exception relates to the argument of the district attorney. The facts apparent from the record, as well as the qualification of the trial judge to the bill manifest no error in the argument complained of.
The judgment is affirmed.
Affirmed.
                    ON MOTION FOR REHEARING.